Exhibit 10.1

PROPOSAL TEN: APPROVAL OF THE GLOBAL INDEMNITY PLC SHARE INCENTIVE PLAN

On February 9, 2014, our Board adopted, subject to shareholder approval, the
Global Indemnity plc Share Incentive Plan (the “Share Incentive Plan”). If the
Share Incentive Plan is approved by our shareholders, all officer, employee,
consultant and non-employee director equity grants after the Annual General
Meeting will be from the Share Incentive Plan. The Global Indemnity plc 2003
Share Incentive Plan expired pursuant to its terms on September 5, 2013 (the
“2003 Share Incentive Plan”).

The primary purpose of the Share Incentive Plan is to provide Global Indemnity a
competitive advantage in attracting, retaining and motivating officers,
employees, consultants and non-employee directors, and to provide Global
Indemnity with a share plan providing incentives linked to the financial results
of the Company’s business and increases in shareholder value.

We are asking shareholders to approve the Share Incentive Plan in order to
comply with applicable requirements of The NASDAQ Stock Market and, to the
extent permitted by law, to preserve the tax deductible status for certain
awards granted under the Share Incentive Plan. The Share Incentive Plan would
authorize performance-based stock awards that would give the Company the
flexibility to structure stock-based awards as performance-based within the
meaning of Section 162(m) of the Internal Revenue Code of `1986, as amended (the
“Code”).

A total of 2,000,000 A ordinary shares are reserved for issuance under the Share
Incentive Plan. Of these shares, the Company has already made contingent grants
to directors and employees of approximately 117,789 restricted A ordinary shares
and options to acquire 25,000 A ordinary shares subject to shareholder approval
of the Share Incentive Plan at the Annual General Meeting. Therefore, if the
Share Incentive Plan is approved, these contingent grants will be effective. If
shareholder approval is not obtained, then these grants will not be effective.
After taking into consideration these contingent grants, there would be
approximately 1,857,211 A ordinary shares remaining for future grants under the
Share Incentive Plan.

The total number of shares issuable under awards we have granted under the 2003
Share Incentive Plan, as a percentage of our annual weighted average A ordinary
Shares outstanding (the “burn rate”) has been on average 1.57% over the last
three completed fiscal years, which is below the Institutional Shareholder
Services, Inc. industry cap for Non-Russell 3000 companies of 2.58%. As
applicable for the award, this calculation is based on the number of shares
issuable at the target level of performance under awards as of the dates they
were granted. Assuming all 2,000,000 A ordinary shares of the Company are to be
available under the Share Incentive Plan pursuant to this proposal were fully
dilutive as of April 7, 2014, the dilutive effect on all outstanding A ordinary
shares would be approximately 15.2%. This dilution level includes, as of
April 7, 2014 437,500 options outstanding (with a weighted average exercise
price of $18.93 and weighted average term of 7.45 years) and 117,766 A ordinary
shares of full value awards outstanding.

If the Share Incentive Plan is approved, this will result in the effectiveness
of the contingent grants described above, which will be distributed as follows:

New Plan Benefits

Share Incentive Plan

 

Name and Position

   Dollar
Value ($)     Number
of
A Ordinary
Shares  

Cynthia Y. Valko, Chief Executive Officer

     300,000        11,857   

Thomas M. McGeehan, Executive Vice President and Chief Financial Officer

     175,000        6,916   

Joseph R. Lebens, Executive Vice President and Chief Underwriting and Actuary
Officer of Global Indemnity Group

     150,000 (1)       5,928 (1) 

William J. Devlin, Jr., Executive Vice President and Chief Claims and Operations
Officer of Global Indemnity Group

     125,000        4,940   

Matthew B. Scott, Executive Vice President and Chief Marketing Officer of Global
Indemnity Group

     150,000        5,928   

Executive Group

     900,000        60,569   

Non-Executive Director Group

     947,258        27,766   

Non-Executive Officer Employee Group

     1,378,000        54,454   

 

(1) Excludes options to acquire 25,000 A ordinary shares with an estimated fair
value of $8.60 per option. For a discussion of the options, see “Long-Term
Equity Incentives and Annual Bonus Incentives – 2013 Bonus Opportunity – Equity
Bonus Opportunity” below.



--------------------------------------------------------------------------------

Other than the contingent grants identified in the above table, the benefits
that will be awarded or paid under the Share Incentive Plan cannot currently be
determined. The number of awards (if any) that an employee or director may
receive under the Share Incentive Plan is in the discretion of the Compensation
and Benefits Committee and the committee has not determined future awards or who
receive them except as set forth in the table above. The Share Incentive Plan
provides for the issuance of stock options, restricted shares and other
share-based awards and performance-based compensation awards (collectively the
“Awards”). The Share Incentive Plan is not subject to the Employee Retirement
Income Security Act of 1974, as amended. On April 7, 2014, the market value of
the shares underlying contingent awards made under the Share Incentive Plan and
the shares available for future grants under the Share Incentive Plan was
$51,100,000.

The following is a summary of the material terms of the Share Incentive Plan,
and does not include all of the provisions of the Share Incentive Plan. For
further information about the Share Incentive Plan, we refer you to a complete
copy of the Share Incentive Plan, which is attached as Exhibit A to this Proxy
Statement.

Administration

The Share Incentive Plan provides that it will be administered by the
Compensation & Benefits Committee of our Board, or another committee of the
Board constituted so as to permit awards under the Share Incentive Plan to
comply with the “non-employee director” provisions of Rule 16b-3 under the
Exchange Act and the “outside director” requirements of Section 162(m) of the
Code, or, absent a committee to administer the Share Incentive Plan, the Board.
The administrator is empowered to select who may participate in the Share
Incentive Plan; determine whether and to what extent Awards are granted;
determine the number of A ordinary shares covered by each Award; determine the
terms and conditions of any Award, including vesting; subject to the terms of
the Share Incentive Plan, modify, amend or adjust the terms and conditions of
any Award, including to reduce the exercise price of an outstanding stock option
or other share-based award or to cancel and replace stock options with a below
Fair Market Value exercise price; determine to what extent and under what
circumstances awards or payments thereunder shall be deferred; adopt, alter and
repeal administrative rules for the Share Incentive Plan; interpret the terms
and provisions of the Share Incentive Plan and any Award issued; adopt any
sub-plans as deemed necessary; and otherwise supervise and administer the Share
Incentive Plan.

A Ordinary Shares Subject to the Share Incentive Plan; Equity Restructuring
Transactions and Acquisition Events

The Share Incentive Plan makes available the number of A ordinary shares
described above, subject to adjustments. If any outstanding Award is terminated
without being exercised or forfeited, the shares subject to such Awards will
again be available for distribution in connection with Awards under the Share
Incentive Plan. In addition, in determining the number of A ordinary shares
available for Awards other than Incentive Stock Options (“ISOs”), if A ordinary
shares have been delivered or exchanged by a participant as full or partial
payment to the Company for payment of the exercise price, or for payment of
withholding taxes, or if the number of A ordinary shares otherwise deliverable
has been reduced for payment of the exercise price or for payment of withholding
taxes, the number of A ordinary shares exchanged or reduced as payment in
connection with the exercise or for withholding shall again be available for
purposes of Awards other than ISOs.

The total number of A ordinary shares subject to any option which may be granted
under the Share Incentive Plan to any participant is 100,000 during each fiscal
year of Global Indemnity and shall be cumulative; that is, to the extent that A
ordinary shares for which options are permitted to be granted during a fiscal
year to a participant are not covered by a grant of an option, such A ordinary
shares available for grants to such a participant automatically increase in
subsequent fiscal years during the term of the Share Incentive Plan until used.
The total number of other share based awards, as defined in the Share Incentive
Plan, contingent upon the attainment of performance goals granted to any
participant in any fiscal year shall not exceed 50,000.



--------------------------------------------------------------------------------

In the event any merger, reorganization, consolidation, recapitalization,
spin-off, stock dividend, share split, reverse share split, extraordinary
distribution with respect to the A ordinary shares, any sale or transfer of all
or part of the Company’s assets or business or other change in corporate
structure affecting the A ordinary shares occurs or is proposed (such an event,
an “Equity Restructuring”), the administrator shall make such substitution or
adjustment in the aggregate number and kind of shares or other property reserved
for issuance under the Plan or any limitations under the Plan, in the number,
kind and exercise price of shares or other property subject to outstanding
Awards, as applicable, and/or such other substitution or adjustments, in each
case as the administrator shall determine in its discretion to be appropriate,
such that the value of the adjusted shares or other property immediately prior
to the Equity Restructuring is the same as the value of such adjusted shares or
other property immediately following the Equity Restructuring, provided that, in
no case shall such determination adversely affect in any material respect the
rights of a participant. In connection with any Equity Restructuring, the
administrator may provide, in its sole discretion, for the cancellation of any
outstanding stock option and payment in cash or other property in exchange
therefor in an amount equal to the excess at such time, if any, of the fair
market value of the underlying A ordinary shares over the per share exercise
price for such stock options.

In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of substantially all of the Company’s outstanding A ordinary shares
by a single person or entity or by a group of persons and/or entities acting in
concert, or in the event of the sale or transfer of all or substantially all of
the Company’s assets (all of the foregoing being referred to as “Acquisition
Events”), then the administrator may, in its sole discretion, terminate all
outstanding stock options, subject to certain notice and acceleration provisions
set forth in the Share Incentive Plan.

Participants

Persons who are (a) Global Indemnity’s officers, directors, employees and
consultants, (b) at the time of grant may be performing services for Global
Indemnity, including officers, directors, employees and affiliates (a “Fox Paine
Participant”) of Fox Paine; and (c) non-employee directors of Global Indemnity,
are eligible to be granted Awards under the Share Incentive Plan. As of April 7,
2014, approximately 32 employees, including all of our executive officers, would
be eligible to participate in the programs approved under the Share Incentive
Plan. In addition, a small number of other service providers that we may engage
from time-to-time and the non-employee members of the Board would be eligible to
receive Awards under the Share Incentive Plan.

Stock Options

A stock option granted under the Share Incentive Plan permits the holder to
purchase from Global Indemnity a stated number of A ordinary shares at an
exercise price established by the administrator. Stock Options shall be
evidenced by an option agreement and are subject to the terms of the Share
Incentive Plan. Options will be designated as either nonstatutory stock options
or incentive stock options. The exercise price of an option may not be less than
the fair market value of an A Ordinary Share on the date of the grant. The
exercise price of ISOs granted to a 10% or greater shareholder may not be less
than 110% of the fair market value on the date of grant. The term of each stock
option shall be determined by the administrator on the date of the grant, but
may not exceed ten years (or, in the case of an ISO granted to a 10% or greater
shareholder, five years). Stock options are non-transferable other than by will
or by laws of descent and distribution or as otherwise permitted to a family
member, under the holder’s option agreement and, if such holder of stock options
is a party to the Management Shareholders Agreement, subject to the restrictions
in the Management Shareholders Agreement dated as of September 5, 2003, as
amended and/or restated, among Global Indemnity and certain Fox Paine affiliates
(the “Management Shareholders Agreement”). The Management Shareholders Agreement
contains certain restrictions on the transferability of the Award, and a right
of first refusal and purchase right in favor of Global Indemnity with respect to
the Award. Payment of the exercise price of stock options may be made by
certified or bank check or such other instrument or method of payment as the
administrator may accept. Unless otherwise provided in the award agreement,
payment may also be made in the form of fully vested A ordinary shares under
specified circumstances. Unless otherwise provided in the applicable award
agreement, exercise of a stock option through a broker’s cashless exercise or
through “net settlement” in A ordinary shares is also permitted. After
termination for any reason other than Cause, as defined in the Share Incentive
Plan, including death or disability, of a participant, he or she may exercise
his or her option, to the extent vested, for the period of time specified in the
option agreement. In the absence of a specified time in the



--------------------------------------------------------------------------------

option agreement, the option will remain exercisable for ninety (90) days
following a termination. However, an option generally may not be exercised later
than the expiration of its term. If a participant is terminated for Cause, or at
the time the such participant voluntarily terminates employment within ninety
(90) days after the occurrence of an event that would be grounds for a
termination for Cause, the option will be cancelled immediately upon such
termination, and will not then be exercisable by such participant.

Restricted Shares

Restricted share awards are A ordinary shares that vest in accordance with terms
and conditions established by the administrator. The administrator shall
determine to whom and the time at which grants of restricted shares will be
awarded, the number of shares to be awarded to any participant, the purchase
price, the vesting conditions, the times within which such awards may be subject
to cancellation, repurchase and transfer restrictions and any other terms and
conditions of the awards, in addition, with respect to each Fox Paine
Participant, to those contained in the Management Shareholders Agreement and the
Articles of Association. The terms and conditions of each award shall be
evidenced by a restricted share agreement. Unless otherwise specified in the
restricted share agreement, upon a participant’s termination for any reason
during the relevant restriction period, all unvested restricted shares shall be
forfeited.

Other Share-Based Awards

The administrator is authorized to grant other share-based awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to A ordinary shares and to set the terms and conditions of such grants
in accordance with the Share Incentive Plan. Other share-based awards may
include, but are not limited to, A ordinary shares awarded purely as a bonus and
not subject to any restrictions or conditions, A ordinary shares in payment of
the amounts due under an incentive or performance plan, share appreciation
rights, share equivalent units, and awards valued by reference to book value of
A ordinary shares. Unless otherwise provided in the applicable award agreement,
the recipient of share-based awards will be entitled to receive, currently or on
a deferred basis, dividends or dividend equivalents with respect to the number
of A ordinary shares covered by the Award, as determined at the time of the
award by the administrator, in its sole discretion.

Performance Criteria

The administrator may design any Award so that the amounts or A ordinary shares
payable thereunder are treated as “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code. Performance goals established
for purposes of an award of performance-based awards intended to comply with
Section 162(m) of the Code shall be based on one or more of the following
performance criteria: (i) the attainment of certain target levels of, or a
specified percentage increase in, revenues, income before taxes and
extraordinary items, net income, operating income, earnings before income tax,
earnings before interest, taxes, depreciation and amortization or a combination
of any or all of the foregoing; (ii) the attainment of certain target levels of,
or a percentage increase in, after-tax or pre-tax profits including, without
limitation, that attributable to continuing and/or other operations; (iii) the
attainment of certain target levels of, or a specified increase in, operational
cash flow; (iv) the achievement of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of increase in, all or a
portion of, the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee; (v) earnings per share or the attainment of a
specified percentage increase in earnings per share or earnings per share from
continuing operations; (vi) the attainment of certain target levels of, or a
specified increase in return on capital employed or return on invested capital;
(vii) the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity; (viii) the attainment of
certain target levels of, or a specified increase in, economic value added
targets based on a cash flow return on investment formula; (ix) the attainment
of certain target levels in the fair market value of the shares of the Company’s
ordinary shares; (x) the growth in the value of an investment in the Company’s
ordinary shares assuming the reinvestment of dividends; (xi) the attainment of a
certain level of, reduction of, or other specified objectives with regard to
limiting the level in or increase in, all or a portion of controllable expenses
or costs or other expenses or costs or a reduction of the loss ratio, expense
ratio, or combined ratio; (xii) achievement of certain targets with respect to
the Company’s book value, assets or liabilities.



--------------------------------------------------------------------------------

Performance goals may be based upon the attainment of specified levels of Global
Indemnity performance under one or more measures described above relative to the
performance of other companies. To the extent permitted by Section 162(m) of the
Code, the administrator may designate additional business criteria on which
performance goals may be based or adjust, modify or amend the aforementioned
business criteria.

Term, Amendment and Termination

The Share Incentive Plan expires on February 9, 2019, five years from its
adoption by the Board. Awards outstanding as of such date shall not be affected
or impaired by the expiration of the Share Incentive Plan and shall remain
subject to the Share Incentive Plan’s terms.

Subject to applicable law, the Share Incentive Plan may, at any time, be
amended, suspended or terminated, prospectively or retroactively, by the
administrator; provided, however, that no amendment, suspension or termination
shall be made that is adverse to the rights of a participant under an Award
without such participant’s consent unless otherwise provided by law or in the
Share Incentive Plan. In addition, shareholder approval may be required to
satisfy tax rules applicable to performance-based compensation under
Section 162(m) of the Code or to subsequent grants of incentive stock options,
or to satisfy other applicable legal or regulatory requirements including
exchange listing requirements.

Unfunded Status of Plan

It is intended that the Share Incentive Plan constitute an “unfunded” plan for
incentive and deferred compensation.

General Provisions

Restricted A ordinary shares and A ordinary shares issued upon exercise of stock
options shall be evidenced in such manner as the Committee may deem appropriate,
including book entry registration or issuance of one or more share certificates.
Any certificate issued shall be registered and shall bear the appropriate
legends, if any.

A participant shall make the necessary arrangements to satisfy any payment or
withholding of applicable US federal, state, local or foreign taxes, including,
if approved by the administrator, by paying with A ordinary shares, including
any A ordinary shares that are part of an Award giving rise to the withholding
requirement.

The Share Incentive Plan and all Awards shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware.

No fractional shares shall be issued under the Share Incentive Plan and no cash
settlements shall be made with respect to fractional shares eliminated by
rounding.

To the extent required by the administrator, the participant may be required to
execute and deliver a shareholder’s agreement or such other documentation as a
condition to the receipt of an Award, which shall set forth certain restrictions
on transferability of the Award, a right of first refusal of Global Indemnity
with respect to the Award, the right of Global Indemnity to purchase the Award
and other such terms as the administrator shall establish from time to time.

No Award shall be granted, deferred, accelerated, extended, paid out or modified
under the Share Incentive Plan in a manner that would result in the imposition
of an additional tax under Section 409A of the Code upon a participant. If it is
reasonably determined by the administrator that, as a result of Section 409A of
the Code, payments or deliveries of A ordinary shares awarded under the Share
Incentive Plan may not be made at the time without causing the participant to be
subject to taxation under Section 409A of the Code, Global Indemnity will make
such payment or delivery of A ordinary shares on the first day that would not
result in the participant incurring any tax liability under Section 409A of the
Code.



--------------------------------------------------------------------------------

U.S. Federal Income Tax Consequences

Stock option grants under the Share Incentive Plan may be intended to qualify as
incentive stock options under Section 422 of the Code or may be non-qualified
stock options. Generally, no federal income tax is payable by a participant upon
the grant of a stock option and no deduction is taken by the Company. Under
current tax laws, if a participant exercises a non-qualified stock option, he or
she will have taxable income equal to the difference between the fair market
value of the common stock on the exercise date and the stock option exercise
price. Global Indemnity will be entitled to a corresponding deduction on its
income tax return. A participant will have no taxable income upon exercising an
incentive stock option provided that the applicable periods for holding the
resulting shares of stock are satisfied (except that alternative minimum tax may
apply), and Global Indemnity will receive no deduction when an incentive stock
option is exercised. The tax treatment for a participant of a disposition of
shares acquired through the exercise of an option depends on how long the shares
were held and on whether the shares were acquired by exercising an incentive
stock option or a non-qualified stock option. Global Indemnity may be entitled
to a deduction in the case of a disposition of shares acquired under an
incentive stock option before the applicable holding periods have been
satisfied.

For restricted stock awards, no taxes are due when the award is initially made
(unless the recipient makes a timely election under Section 83(b) of the Code),
but the award becomes taxable when it is no longer subject to a “substantial
risk of forfeiture” (i.e., becomes vested or transferable). Income tax is paid
at ordinary rates on the value of the stock when the restrictions lapse, and
then at capital gain rates when the shares are sold.

Awards granted under the Share Incentive Plan may qualify as “performance-based
compensation” under Section 162(m) of the Code in order to preserve federal
income tax deductions by Global Indemnity with respect to annual compensation
required to be taken into account under Section 162(m) that is in excess of $1
million and paid to Global Indemnity’s Chief Executive Officer or any of the
three other most highly compensated executive officers (excluding the Chief
Financial Officer). The Compensation Committee may grant awards that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, which awards would be subject to the $1 million deductibility limit of
Code Section 162(m).

The Share Incentive Plan has been drafted with the intention of avoiding the
application of taxes under Section 409A of the Code to any participant on
account of the grant, vesting, or settlement of awards.

The directors and executive officers of Global Indemnity has an interest in this
Proposal Ten as the directors and executive officers of Global Indemnity will
receive grants under the Share Incentive Plan if approved. For a discussion of
the grants directors and officers will receive under the Share Incentive Plan,
please see the New Benefits Plan table in this section above, the disclosure
related to director compensation under “Director Compensation” below and the
disclosure related to executive compensation under “Executive
Compensation-Compensation Discussion and Analysis” below.

UPON APPROVAL OF THE SHARE INCENTIVE PLAN BY THE SHAREHOLDERS, THE COMPANY
INTENDS TO REGISTER UNDER THE SECURITIES ACT OF 1933 THE 2,000,000 SHARES OF A
ORDINARY SHARES AUTHORIZED FOR ISSUANCE UNDER THE SHARE INCENTIVE PLAN.